DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement filed 1/25/2022 has been considered and is included in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2002330668A) in view of Ninomiya (JP 2003289759) and further in view of Atkinson (US 4380132).
Regarding claim 1, Hayakawa discloses a lure (1) comprising: a body (1a) having a cavity (Fig. 1, space inside (1a)); a swinging part (6) movably mounted in the body (1a) so that the swinging part is oscillating in the cavity after the lure changes from a moving state to a stopped state (paragraph [0012] of machine translation; Figs. 1 and 2), the swinging part having a plate shape (Figs. 1 and 2; paragraph [0012] of machine translation), the swinging part (6) including a reflector that is configured to emit light received from outside of the body (paragraph [0017] of machine translation discloses “flap weight body 6 is formed by a light reflector’), the body being configured such that the light emitted from the swinging part is visible to the outside of the body (paragraph [0017] of machine translation discloses “body 1a is formed of a translucent material”); and at least one wire rod (8) attaching the swinging part (6) to the body (1a), the swinging part (6) having opposite longitudinal ends contacting the at least one wire rod (8) (Figs. 1 and 2 show that the swinging part (6) contacts the at least one wire rod (8) at opposite longitudinal ends and additionally between the longitudinal ends as the swinging part (6) contacts the at least one wire rod (8) as the at least one wire rod (8) runs through (6d) of the swinging part (6)).
Hayakawa does not explicitly disclose a flat plate shape. Hayakawa discloses the plate being wedge shaped with flat sides (paragraph [0012] of machine translation). Further, Hayakawa does not explicitly disclose the wire rod (8) being a coil spring.
Ninomiya teaches a flat plate shaped swinging part (Figures). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the swinging part of Hayakawa to the flat plate shape as taught by Ninomiya in order to reduce manufacturing costs.
Atkinson teaches a coil spring wire (30) attaching the swinging part (34) to the body (12) (Figs. 2 and 3; col. 2, lines 63-65 discloses that the wire spring (30) can be replaced by a coil spring). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire rod of Hayakawa modified by Ninomiya to be a coil spring as taught by Atkinson in order to allow the swinging part to have more movement in additional directions to further attract fish (Atkinson: col. 2, lines 48-53).
Regarding claim 4, Hayakawa as modified by Ninomiya and Atkinson teaches (references to Hayakawa) wherein the swinging part (6) extends in a longitudinal direction of the body (Figs. 1 and 2, swinging part (6) extends along the wire rod (8) that extends in the longitudinal direction of the body).
Regarding claim 22, Hayakawa as modified by Ninomiya and Atkinson teaches wherein the at least one coil spring (modified wire rod (8) of Hayakawa with the coil spring wire (30) of Atkinson) extends in a longitudinal direction of the body (Hayakawa: Fig. 1) and the swinging part (Hayakawa: (6)) is suspended from the at least one coil spring (modified wire rod (8) of Hayakawa with the coil spring wire (80)  of Atkinson).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2002330668A) in view of Ninomiya (JP 2003289759) and Atkinson (US 4380132), and further in view of Bercz et al. (US 3762092).
Regarding claim 3, Hayakawa as modified by Ninomiya and Atkinson is silent about wherein the swinging part includes a fluorescent body.
Bercz et al. teaches a part includes a fluorescent body (22a and 22b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Hayakawa modified by Ninomiya and Atkinson to include an interior fluorescent body emitting light as taught by Bercz et al. for the swinging part in order to obtain a high fish-collecting effect such as multi-color emission (Bercz et al.: col. 4, lines 1-12).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2002330668A) in view of Ninomiya (JP 2003289759) and Atkinson (US 4380132), and further in view of Dugger II (US 2005/0034349, hereinafter “Dugger”).
Regarding claim 28, Hayakawa as modified by Ninomiya and Atkinson is silent about wherein the cavity interior is depressurized relative to atmospheric pressure.
Dugger teaches wherein the cavity interior is depressurized relative to atmospheric pressure (claim 36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cavity interior of Hayakawa modified by Ninomiya and Atkinson to be depressurized as taught by Dugger in order to increase the longevity of the fish attracting movement produced by the swinging part (Dugger: claim 36).
Response to Arguments
Applicant's arguments filed 1/31/2022 with respect to the Request for Continued Examination filed 5/13/2022 have been fully considered but they are not persuasive. 
With respect to independent claim 1, Applicant argued that Hayakawa discloses a wire rod, and that Atkinson would destroy the purpose of Hayakawa.  Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine Hayakawa with Atkinson, along with Ninomiya, as proposed.  
The examiner respectfully disagrees. Reference Atkinson (US 4380132) discloses that instead of a wire spring, a coil spring can be used for the same purpose (col. 2, lines 63-65). Additionally, as applicant mentioned in their 1/31/2022 arguments, the purpose of the instant application is to provide oscillation in the body of the lure for a prolonged period of time. Providing a spring, and specifically a coil spring, as is taught in Atkinson, produces sustained vibrations without additional operations (Atkinson: col. 1, lines 33-36). Atkinson teaches that a wire and coil spring can both be used to allow a part to oscillate within a lure. Further, a coil spring can be stiff enough for a swinging part to continue to slide forward and backward along the coil spring within the lure as is required by Hayakawa. Even with a less stiff coil spring there would still be some movement in the forward/backward direction, which, even though argued by the applicant, is not stated in the claim as a limitation. Therefore, one skilled in the art would have found the combination obvious, and therefore the prior art meets the limitation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643